Title: To Benjamin Franklin from Pierre-Augustin Caron de Beaumarchais, 21 June 1782
From: Beaumarchais, Pierre-Augustin Caron de
To: Franklin, Benjamin


ce 21— Juin 1782
Mr. de Beaumarchais présente ses très humbles complimens à Monsieur Le Docteur Franklin, et en reponse à la Lettre que M Le Ray de chaumont lui a écritte au Sujet de Mr Morice. Il vient de persuader ce de[rnier] du peu de fondement que son opposition a[ura] entre les mains de Monsieur, Le Docteur franklin, il ne la fera pas fermer, et il n’est pas meme nécessaire d’en prevenir M Morice, si Monsieur Le Docteur franklin ne veut pas en prendre la peine.
M. de Beaumarchais vient de partir pour la Campagne et il avoit chargé l’Ecrivain de prendre ses mesures afin d’expedier la présente reponse aussitot l’explication
 
Notation: Beaumarchais 22. Juin 1782.
